Citation Nr: 0804895	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cicatrix 
of the right axilla.  


REPRESENTATION

Appellant represented by:	Annie P. Briscoe, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 10, 1980, to 
August 5, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's application to 
reopen a claim of service connection for a cicatrix of the 
right axilla.  

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in October 2007.  He 
withdrew the issue of entitlement to service connection for 
loss of use of a creative organ at the time of the hearing.  
As such, the Board will not address the issue of entitlement 
to service connection for loss of use of a creative organ.  

Subsequent to a February 2007 supplemental statement of the 
case, the appellant and his representative submitted 
additional evidence without a waiver of consideration by the 
agency of original jurisdiction (AOJ).  However, the 
documents submitted are duplicative of documents already 
considered by the RO or are otherwise not pertinent to the 
appellant's claim.  Consequently, the appellant is not 
prejudiced by the Board's adjudication of his claim.  


FINDINGS OF FACT

1.  Service connection for a cicatrix of the right axilla was 
denied by a June 2000 Board decision.

2.  The evidence received since the June 2000 Board decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claim of service connection for a cicatrix 
of the right axilla.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a cicatrix of the 
right axilla has not been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally filed a claim of entitlement to 
service connection for a cicatrix of the right axilla in 
September 1988.  The claim was initially denied in a January 
1989 decision.  Notice of the denial and of appellate rights 
was provided at that time.  The appellant filed another claim 
of entitlement to service connection for a cicatrix of the 
right axilla in September 1998.  The claim was denied in a 
January 1999 rating decision.  Notice of denial and of 
appellate rights was provided.  The appellant appealed the 
denial of service connection, and the claim was denied by a 
June 2000 Board decision.  See 38 C.F.R. §§ 20.302, 20.1100 
(2007).  As a result, a claim of service connection for a 
cicatrix of the right axilla may now be considered on the 
merits only if new and material evidence has been received 
since the time of this last final adjudication.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for a cicatrix of the right axilla was last denied 
in a June 2000 Board decision.  The evidence of record at the 
time of the June 2000 Board decision consisted of the 
appellant's service medical records (SMRs).  

The SMRs revealed that at the time of an April 1980 entrance 
examination the appellant reported that he had burned his 
right arm prior to service.  The burn scar was not considered 
disqualifying (NCD).  In July 1980, a few weeks after his 
entrance into service, the appellant presented for medical 
treatment for complaints of irritation in the right axillary 
region when carrying his sea bag with strap and rifle with 
strap over his right shoulder.  Physical examination revealed 
massive scarring of the para-maxillary region with scars 
extending from the lateral clavicle margin to approximately 
the second rib line, from the mid-axillary line to the 
deltoid, and heavy scarring from the right lateral rib cage 
from the third rib to the eighth rib around to the mid-
scapular line.  The appellant was found to have reduced range 
of motion and sensitivity from scarring, and he was referred 
for a surgical consultation.  The appellant was seen for a 
surgical consultation a few days later, which again revealed 
a markedly scarred right upper arm, axilla, and tail of the 
pectoralis muscle.  The examiner's impression was a scar of 
the right axilla secondary to an old burn, which scar existed 
prior to the appellant's entry into service.  A Medical Board 
report dated two days later noted that the appellant had a 
marked scar of the right upper arm, axilla, and tail of the 
pectoralis muscle.  He had tenderness over the insertion of 
the pectoralis major.  The neurovascular study of the arm was 
within normal limits.  The Medical Board concluded that the 
appellant did not meet the minimum standards for enlistment 
or induction, he had no unfitting physical disability 
incurred in or aggravated by active military service, and 
that he should be discharged from service.  The appellant did 
not submit a statement in rebuttal to these findings.   

The RO denied the claim in January 1999.  The appellant 
appealed the denial and the Board also denied the appellant's 
claim.  The Board determined that although the appellant had 
a cicatrix of the right axilla which was noted at his entry 
into service, there was no medical evidence demonstrating 
that the appellant's cicatrix of the right axilla was 
aggravated by service.

The appellant submitted an application to reopen his claim of 
service connection for a cicatrix of the right axilla in June 
2004.  Evidence received since the June 2000 Board decision 
consists of VA outpatient treatment reports dated from July 
2001 to January 2007, private treatment reports from Chronic 
Pain Management and Mental Health dated from September 1997 
to November 2004, G. Lazar, Ph.D., dated in November 2003, 
Ultimate Adult Medical Center dated in February 2005, St. 
Luke's Episcopal Health System dated from November 2004 to 
January 2005, M. Vennix, M.D., dated in December 2004, and 
medical records from the Social Security Administration, 
which include some duplicative medical records as reported 
above and private treatment reports from Summit Functional 
Rehabilitation dated from September 1997 to December 1998 , 
M. Kamble,  M.D., dated in January 1999, W.  Moorehead, 
 M.D., dated in December 1997, Quantum MRI West Loop and 
Diagnostic Center dated in August 1997, Gulf Coast 
Orthopaedic and Spine Associates dated from July 1997 to 
August 1997, Giraldo Chiropractic and Massage Center dated 
from July 1997 to August 1997, Bethesda Imaging Center dated 
in June 1997, Columbia East Houston Medical Center dated in 
July 1997, R. Brownhill, M.D., dated in February 1998, a lay 
statement from the appellant's mother dated in November 2001, 
a unit diary from the appellant's service personnel records, 
several letters from the Department of the Army and the 
National Personnel Records Center (NPRC), and testimony from 
an October 2007 Board hearing.  

The VA outpatient treatment reports dated from July 2001 to 
January 2007 are new in that they were not of record before; 
however, they are not material.  The records reveal that the 
appellant underwent a debridement of scar tissue and excision 
of sinus track from the right axillary scar in August 2001 
and a revision of the scar on the right axilla region in 
February 2002.  The records failed to document any evidence 
that the appellant's cicatrix of the right axilla underwent 
any worsening during military service.  

The private treatment reports from Chronic Pain Management 
and Mental Health, Dr. Lazar, Ultimate Adult Medical Center, 
Summit Functional Rehabilitation, Dr. Kamble, Dr. Moorehead, 
Quantum MRI West Loop and Diagnostic Center, Gulf Coast 
Orthopaedic and Spine Associates, Giraldo Chiropractic and 
Massage Center, Bethesda Imaging Center, Columbia East 
Houston Medical Center, and Dr. Brownhill are new in that 
they were not of record before; however, they are not 
material.  The records do not reveal any treatment related to 
the appellant's cicatrix of the right axilla.  

The private treatment reports from St. Luke's Episcopal 
Health System are new in that they were not of record before; 
however, they are not material.  The records reveal 
complaints related to the appellant's right shoulder in 
November 2004.  The records failed to document any evidence 
that the appellant's cicatrix of the right axilla was 
aggravated by service.  

The private treatment reports from Dr. Vennix are new in that 
they were not of record before; however, they are not 
material.  The records reveal that the appellant underwent an 
electrodiagnostic study of his right shoulder.  The appellant 
reported limited range of motion and he said the incision 
broke open during early adulthood with a draining sinus 
tract.  The records failed to document any evidence that the 
appellant's cicatrix of the right axilla was aggravated by 
service.  

The unit diary from the appellant's service personnel record 
is new in that it was not of record before; however, it is 
not material.  The diary reveals that the appellant was 
medically discharged from service, which was known at the 
time of the June 2000 Board denial.  

The lay statement dated in November 2001 is new in that it 
was not of record before; however, it is not material.  The 
appellant's mother indicated that the appellant was seen in 
service for an aggravation of his scar in July 1980 and he 
was medically discharged thereafter.  The service medical 
records of record at the time of the June 2000 Board denial 
indicated that the appellant was seen in service for 
complaints related to his shoulder and that he was medically 
discharged.  His mother is not competent to provide medical 
opinion evidence regarding worsening during service.  
Consequently, the statement is not material.  

The letters from the Department of the Army and the NPRC are 
new in that they were not of record before; however, they are 
not material.  The letters indicate that no Medical Board 
evaluation was on file for the appellant and that his service 
medical records were on loan to the Marine Corps.  As noted, 
the appellant's service medical records were of record at the 
time of the June 2000 Board decision and included a Medical 
Board report dated in July 1980.  

The testimony from an October 2007 Travel Board hearing is 
new, but it is not material.  The appellant's representative 
argued that the unit diary and statement from the appellant's 
mother are new and material evidence.  For the reasons stated 
above, the lay statement from the appellant's mother is not 
new and material evidence.  The representative argued that 
the unit diary was new because it showed that the appellant 
was injured while on duty.  However, as noted above, the unit 
diary merely noted that the appellant was medically 
discharged and does not indicate that the appellant was 
injured in the line of duty and is consequently not material.  
The representative also argued that the Medical Examination 
Board report was not relevant because it was unsigned and 
that a line of duty determination should have been 
accomplished while the appellant was in service and that no 
such evidence is of record.  These arguments are not new and 
material evidence sufficient to reopen the appellant's claim.  
The Medical Examination Board report was of record and 
considered by the Board at the time of the June 2000 denial 
and there is no evidence to indicate that a line of duty 
determination was accomplished while the veteran was in 
service.  The appellant testified that he aggravated his scar 
in service while carrying a duffel bag and rifle in service.  
He said the incision on his scar opened up while he was in 
service.  The appellant's statements are not material because 
the service medical records were of record at the time of the 
June 2000 Board denial and failed to document the appellant's 
claim that his incision opened up while he was in service.  
Additionally, he is not competent to provide an opinion as to 
chronic worsening during service (aggravation).

As noted above, the newly received evidence is not material.  
This is so because the evidence received since June 2000 does 
not raise a reasonable possibility of substantiating the 
appellant's claim.  It does not tend to prove any point not 
already established in 2000.  The appellant's claim was 
denied in June 2000 because VA found no evidence 
demonstrating that the appellant's cicatrix of the right 
axilla was aggravated by service.  None of the newly received 
records provides an opinion linking any current disability 
related to the cicatrix to the appellant's period of service.  
In other words, the newly received evidence merely refers to 
treatment for the appellant's cicatrix of the right axilla 
since service.  The evidence does not tend to establish that 
the appellant's cicatrix of the right axilla was aggravated 
by service.  The evidence falls short of raising a reasonable 
possibility of substantiating the claim.  To substantiate a 
claim of service connection, there must be a currently 
diagnosed disability and some nexus between the current 
disability and military service.  Without some evidence 
tending to prove such a disability and a nexus to service, 
the information received since the prior final denial may not 
be considered new and material evidence.  In the absence of 
new and material evidence, the appellant's claim is not 
reopened

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
appellant's application.  The appellant has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for a cicatrix 
of the right axilla.

The appellant submitted his claim for entitlement to service 
connection for a cicatrix of the right axilla in June 2004.  
The RO wrote to the appellant in July 2004 and the appellant 
was specifically informed that he needed to submit new and 
material evidence for his claim of service connection for a 
cicatrix of the right axilla.  He was informed that new 
evidence means evidence submitted for the first time and 
material evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  He 
was told what VA would do in the development of his claim and 
what he should do to support his contentions.  A follow-up 
letter dated in February 2007 again informed the appellant 
that he needed to submit new and material evidence for his 
claim of service connection for a cicatrix of the right 
axilla.  He was informed that new evidence means evidence 
submitted for the first time and material evidence is 
evidence that relates to an unestablished fact necessary to 
substantiate the claim.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  He was also informed of the elements necessary 
to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate his claim.  Specific 
notifications are required regarding the bases for the 
previous denial and of what would constitute new and material 
evidence in the context of the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO has instructed the 
appellant of the bases of the prior denial and what was 
specifically required to reopen, as well as what was required 
to substantiate the underlying claim of service connection.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the appellant was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date by way of a February 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issue is now before the Board.  

In regard to the application to reopen a claim of service 
connection for a cicatrix of the right axilla, given that new 
and material evidence has not been received, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) 
(2007).  This is especially so given that the Board does not 
have jurisdiction to order an examination, at least not until 
new and material evidence is received.  Barnett, supra.  The 
appellant has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence that VA has a duty to 
seek out in the context of the claim to reopen.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2007).


ORDER

The application to reopen a claim of service connection for 
cicatrix of the right axilla is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


